DETAILED ACTION
In the response filed November 2, 2020, Applicant amended claims 1, 8, and 15.  Claims 1 and 3-20 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 was rejected under 35 U.S.C. 112(b) as being indefinite.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejection from the Patent Board Decision. 

Applicant’s arguments for claims 3-20 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  Claim 1 remains rejected under 35 U.S.C. 102(a)(1) as it does not recite the limitations “wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route,” as found in independent claims 8 and 15.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridman (US 2018/0023961 A1).
Regarding claim 1, Fridman discloses a method for providing updatable roadway codes comprising: locating a roadway code along a roadway, wherein the roadway code is invisible to a user (Par. [0233], beacons, codes, located on existing road signs), wherein the roadway code includes a static portion and a dynamic portion (Par. [0233], landmark location, location information, “static,” landmark information, identification, “dynamic”); 
determining stored data provided by the roadway code (Par. [0268], receive identified landmark data); 
providing at least a portion of the stored data to the user (Par. [0142]); 
capturing environmental data along the roadway, wherein the environmental data corresponds with the stored data (Par. [0251]); 
comparing the stored data with the environmental data to determine whether the stored data is accurate (Par. [0271], determine whether new data received triggers update); and 
in response to determining that the stored data is not accurate, providing a communication to update the stored data (Par. [0271], update triggered, [0275], [0389]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1).
Regarding claim 8, Fridman discloses a system for providing updatable roadway codes comprising: an image capture device for capturing a roadway code for a roadway (Par. [0230], signs containing roadway code include highway signs indicating the highway route of the roadway), wherein the roadway code includes a static portion and a dynamic portion (Par. [0233], route/landmark location, location information, “static,” landmark information, identification, “dynamic”); and a computing device that is coupled to the image capture device and includes a memory component that stores logic that, when executed by a processor, causes the system to perform at least the following: locate the roadway code (Par. [0233], beacons, codes, located on existing road signs); 
determine static data related to the static portion of the roadway code (Par. [0233], landmark location); 
communicate with a remote computing device to determine dynamic data related to the dynamic portion of the roadway code (Par. [0268], receive identified landmark data); 
provide the dynamic data to a user (Par. [0142], recommendation/alert for driver to take an action); 

compare the dynamic data with the environmental data to determine whether the dynamic data is accurate (Par. [0271], determine whether new data received triggers update); and 
in response to determining that the dynamic data is not accurate, provide a communication to update the dynamic data (Par. [0271], update triggered, [0275], [0389]).
Fridman does not explicitly disclose wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route; and provide the static data and the dynamic data to a user.  Nguyen teaches wherein the remote computing device calculates a number of vehicles that have passed the roadway code (Par. [0201], [0210], reporting device reports a count of a number of vehicles passing a fixed point) and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route (Par. [0194], routes are adjusted based on received status update); provide the static data and the dynamic data to a user (Par. [0197], updated route information, relevant updated route information is provided to a user); and compare the dynamic data with the environmental data to determine whether the dynamic data is accurate (Par. [0188], comparison of data to update). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadway data system of Fridman to include the alternate routing abilities of Nguyen as a need exists to reduce vehicle traffic congestion (Nguyen, Par. [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadway data system of Fridman to include the alternate routing abilities of Nguyen since the 
Regarding claim 15, Fridman discloses a system for providing updatable roadway codes comprising: an image capture device for capturing a roadway code for a roadway  (Par. [0230], signs containing roadway code include highway signs indicating the highway route of the roadway), wherein the roadway code includes a static portion and a dynamic portion (Par. [0233], landmark location, location information, “static,” landmark information, identification, “dynamic”); a remote computing device that stores the dynamic portion of the roadway code; and a computing device that is coupled to the image capture device and the remote computing device and includes a memory component that stores logic that, when executed by a processor, causes the system to perform at least the following: locate the roadway code (Par. [0233], beacons, codes, located on existing road signs); 
communicate with the remote computing device to determine dynamic data related to the dynamic portion of the roadway code, wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route; 
provide at least a portion of the dynamic data to a user (Par. [0142], recommendation/alert for driver to take an action); 
capture environmental data along the roadway, wherein the environmental data corresponds with the dynamic data (Par. [0251]); 

in response to determining that the dynamic data is not accurate, provide a communication to update the dynamic data (Par. [0271], update triggered, [0275], [0389]).
Fridman does not explicitly disclose wherein the remote computing device calculates a number of vehicles that have passed the roadway code and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route.  Nguyen teaches wherein the remote computing device calculates a number of vehicles that have passed the roadway code (Par. [0201], [0210], reporting device reports a count of a number of vehicles passing a fixed point) and wherein the dynamic data sent to the computing device includes an indication of traffic along the roadway and a recommendation for an alternate route (Par. [0194], routes are adjusted based on received status update); provide the static data and the dynamic data to a user (Par. [0197], updated route information, relevant updated route information is provided to a user); and compare the dynamic data with the environmental data to determine whether the dynamic data is accurate (Par. [0188], comparison of data to update). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadway data system of Fridman to include the alternate routing abilities of Nguyen as a need exists to reduce vehicle traffic congestion (Nguyen, Par. [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the roadway data system of Fridman to include the alternate routing abilities of Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in .

Claims 3, 4, 9, 10, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Ng-Thow-Hing et al. (US 2013/0293582 A1), hereinafter Ng-Thow-Hing.
Regarding claim 3, Fridman does not explicitly disclose wherein the stored data includes an advertisement to be provided to the user.  Ng-Thow-Hing teaches wherein the stored data includes an advertisement to be provided to the user (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the driver (Ng-Thow-Hing, Par. [0005]).  Presenting a driver with advertisements based on received vehicle data would enable a roadway system to provide helpful visual information. 
Regarding claim 4, Fridman does not explicitly disclose wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display.  Ng-Thow-Hing teaches wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen o include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the driver (Ng-Thow-Hing, Par. [0005]).  Presenting a driver with advertisements based on received vehicle data would enable a roadway system to provide helpful visual information.
Regarding claim 9, Fridman does not explicitly disclose wherein the dynamic data includes an advertisement to be provided to the user.  Ng-Thow-Hing teaches wherein the dynamic data includes an advertisement to be provided to the user (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the driver (Ng-Thow-Hing, Par. [0005]).  Presenting a driver with advertisements based on received vehicle data would enable a roadway system to provide helpful visual information. 
Regarding claim 10, Fridman does not explicitly disclose wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display.  Ng-Thow-Hing teaches wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the driver (Ng-Thow-Hing, Par. [0005]).  Presenting a driver with advertisements based on received vehicle data would enable a roadway system to provide helpful visual information.
Regarding claim 16, Fridman does not explicitly disclose wherein the dynamic data includes an advertisement to be provided to the user.  Ng-Thow-Hing teaches wherein the dynamic data includes an advertisement to be provided to the user (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the 
Regarding claim 17, Fridman does not explicitly disclose wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display.  Ng-Thow-Hing teaches wherein providing at least a portion of the stored data to the user comprises providing an augmented reality dashboard display (Par. [0079]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the content providing abilities of Ng-Thow-Hing as a need exists to provide helpful visual information to the driver (Ng-Thow-Hing, Par. [0005]).  Presenting a driver with advertisements based on received vehicle data would enable a roadway system to provide helpful visual information.


Claims 5-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (US 2018/0023961 A1) in view of Nguyen (US 2018/0174449 A1) and Dickson et al. (US 6,574,603 B1), hereinafter Dickson.
Regarding claim 5, Fridman does not explicitly disclose wherein the roadway code identifies a toll and wherein the method further comprises providing at least one of the following: an option to pay the toll and an option to view an advertisement instead of paying the toll.  Dickson teaches wherein the roadway code identifies a toll (Col. 11:13-18) and wherein the method further comprises providing at least one of the following: an option to pay the toll (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Regarding claim 6, Fridman does not explicitly disclose further comprising providing an option to make a purchase from a retail establishment.  Dickson teaches providing an option to make a purchase from a retail establishment (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Regarding claim 7, Fridman does not explicitly disclose in response to receiving a user selection of the option, sending at least one of the following to facilitate the purchase: data 
Regarding claim 11. Fridman does not explicitly disclose wherein the roadway code identifies a toll and wherein the method further comprises providing at least one of the following: an option to pay the toll and an option to view an advertisement instead of paying the toll.  Dickson teaches wherein the roadway code identifies a toll (Col. 11:13-18) and wherein the method further comprises providing at least one of the following: an option to pay the toll (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Regarding claim 12, Fridman does not explicitly disclose further comprising providing an option to make a purchase from a retail establishment.  Dickson teaches providing an option to make a purchase from a retail establishment (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claim 13, Fridman does not explicitly disclose in response to receiving a user selection of the option, sending at least one of the following to facilitate the purchase: data related to the vehicle, data related to the user, payment information, expected time of arrival, and order information.  Dickson teaches in response to receiving a user selection of the option, sending at least one of the following to facilitate the purchase: data related to the vehicle, data related to the user, payment information, expected time of arrival, and order information (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Regarding claim 14, Fridman discloses wherein the computing device detects a second roadway code, which is utilized to determine a route of the user (Par. [0250]). 
Regarding claim 18. Fridman does not explicitly disclose wherein the roadway code identifies a toll and wherein the method further comprises providing at least one of the following: an option to pay the toll and an option to view an advertisement instead of paying the toll.  Dickson teaches wherein the roadway code identifies a toll (Col. 11:13-18) and wherein the method further comprises providing at least one of the following: an option to pay the toll (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 19, Fridman does not explicitly disclose further comprising providing an option to make a purchase from a retail establishment.  Dickson teaches providing an option to make a purchase from a retail establishment (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Regarding claim 20, Fridman does not explicitly disclose in response to receiving a user selection of the option, sending at least one of the following to facilitate the purchase: data related to the vehicle, data related to the user, payment information, expected time of arrival, and order information.  Dickson teaches in response to receiving a user selection of the option, sending at least one of the following to facilitate the purchase: data related to the vehicle, data related to the user, payment information, expected time of arrival, and order information (Col. 3:11-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roadway capturing system of Fridman and Nguyen to include the in-vehicle transaction abilities of Dickson as a need exists to decrease ordering inefficiencies (Dickson, Col. 1:53-62).  Presenting in-vehicle systems to identify future purchase areas and purchase items would enable a roadway system to decrease order inefficiencies.
Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                 






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621